Title: To James Madison from Edward Coles, 26 March 1820
From: Coles, Edward
To: Madison, James


                
                    My dear Sir
                    Enniscorthy March 26. 1820
                
                I enclose you a receipt for the 10$ you sent by me for the Agricultural Society of Albemarle.
                
                I presume Judge Todd will be with you by the time this will be received. I beg you will urge him to come by and pay me and my friends here a visit. He will make us all particularly happy by doing so. I propose to set out for the West on Monday or Tuesday (the 3 or 4 of April) and should be very much gratified indeed to have the pleasure of his society on the journey. It will not be much out of his way to come by this—we are here but one days journey from Staunton. I have paid him so many visits in Keny. that I have, I think, a right to expect him to go a little out of his way to visit me. With my best regards for Mrs. M. I am most truly and sincerely your friend
                
                    Edward Coles
                
            